
	
		II
		111th CONGRESS
		2d Session
		S. 3035
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2010
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require a report on the establishment of a Polytrauma
		  Rehabilitation Center or Polytrauma Network Site of the Department of Veterans
		  Affairs in the northern Rockies or Dakotas, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterans Traumatic Brain Injury
			 Care Improvement Act of 2010.
		2.Report on
			 establishment of a Polytrauma Rehabilitation Center or Polytrauma Network Site
			 of the Department of Veterans Affairs in the northern Rockies or
			 Dakotas
			(a)FindingsCongress
			 makes the following findings:
				(1)The States of the
			 northern Rockies and the Dakotas are among those States in the United States
			 with the highest per capita rates of veterans with injuries from military
			 service in Iraq and Afghanistan.
				(2)Traumatic brain
			 injury (TBI) has become known as one of the signature wounds of
			 military service in Iraq and Afghanistan due to its high occurrence among
			 veterans of such service.
				(3)A recent RAND
			 Corporation study estimates that as many as 20 percent of the veterans of
			 military service in Iraq and Afghanistan have a traumatic brain injury as a
			 result of such service, and many of these veterans require ongoing care for
			 mild, moderate, or severe traumatic brain injury.
				(4)The Department of
			 Veterans Affairs recommends that all veterans experiencing a polytraumatic
			 injury be referred to a Polytrauma Rehabilitation Center or a Polytrauma
			 Network Site.
				(5)The Department of
			 Veterans Affairs Polytrauma System of Care includes 4 Polytrauma Rehabilitation
			 Centers and 21 Polytrauma Network Sites, none of which are located in North
			 Dakota, South Dakota, Idaho, Montana, eastern Washington, or Wyoming, an area
			 that encompasses approximately 740,000 square miles.
				(6)The vastness of
			 this area imposes significant hardships on veterans residing in this area who
			 require care within the Department of Veterans Affairs Polytrauma System of
			 Care and wish to live close to home while receiving care within such system of
			 care.
				(b)Report
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to Congress a
			 report on the feasibility and advisability of establishing a Polytrauma
			 Rehabilitation Center or Polytrauma Network Site for the Department of Veterans
			 Affairs in the northern Rockies or the Dakotas. One of the locations evaluated
			 as a potential location for the Polytrauma Rehabilitation Center or Polytrauma
			 Network Site, as the case may be, shall be the Fort Harrison Department of
			 Veterans Affairs hospital in Lewis and Clark County, Montana.
				(2)RequirementsThe
			 report required by this subsection shall include the following:
					(A)An assessment of
			 the adequacy of existing Department of Veterans Affairs facilities in the
			 northern Rockies and the Dakotas to address matters that are otherwise
			 addressed by Polytrauma Rehabilitation Centers and Polytrauma Network
			 Sites.
					(B)A comparative
			 assessment of the effectiveness of rehabilitation programs for individuals with
			 traumatic brain injuries in urban areas with the effectiveness of such programs
			 for individuals with traumatic brain injuries in rural and frontier
			 communities.
					(C)An assessment
			 whether the low cost of living in the northern Rockies and the Dakotas could
			 reduce the financial stress faced by veterans receiving care for traumatic
			 brain injury and their families and thereby improve the effectiveness of such
			 care.
					(D)An assessment
			 whether therapies that can prevent or remediate the development of secondary
			 neurologic conditions related to traumatic brain injury can be interrupted by
			 stress caused by living in an urban area.
					(3)ConsultationThe
			 Secretary shall consult with appropriate State and local government agencies in
			 the northern Rockies and the Dakotas in preparing the report required by this
			 subsection.
				
